           Case 1:21-cv-01990-JGK Document 28 Filed 06/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DR. DAVID S. FIELD,

                               Plaintiff,

         -v-                                              CIVIL ACTION NO.: 21 Civ. 1990 (JGK) (SLC)

                                                                    TELEPHONE CONFERENCE
EXPONENTIAL WEALTH INC., et al.,                                      SCHEDULING ORDER

                               Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         A Telephone Conference is scheduled for Friday, June 18, 2021 at 10:30 am on the Court’s

conference line to discuss scheduling a settlement conference. The parties are directed to call:

(866) 390-1828; access code: 380-9799, at the scheduled time. The parties shall confer prior to

the Telephone Conference to discuss their mutual availability for the settlement conference.

         The Clerk of Court is respectfully directed to mail a copy of this Order to defendants at

the address below.

Dated:          New York, New York
                June 11, 2021                        SO ORDERED.

                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
Mail to:

Ryan Murnane
888 Edgegrove Avenue
Staten Island, New York 10309

Ryan Michaels
888 Edgegrove Avenue
Staten Island, New York 10309
         Case 1:21-cv-01990-JGK Document 28 Filed 06/11/21 Page 2 of 2




Krystalynne Murnane
888 Edgegrove Avenue
Staten Island, New York 10309

Nicole Bennett
888 Edgegrove Avenue
Staten Island, New York 10309




                                       2
